Citation Nr: 1744148	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to December 1989 and from December 1990 to May 1991, to include service in the Southwest Asia theater of operations. 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran requested a videoconference hearing.  However, in a July 2014 letter, the Veteran's representative withdrew the request for a hearing.

This case was previously before the Board in June 2015 and February 2016, and was remanded for further development.  After further development, this matter is now ready for adjudication.  


FINDING OF FACT

The Veteran's multiple sclerosis was not shown in service or within seven years of separation from active duty service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran asserts that his multiple sclerosis manifested within seven years from separation from service and/or is otherwise related to active service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service, depending on the disease, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(a).  However, multiple sclerosis has a seven (7) year presumption of service connection.  38 C.F.R. § 3.307(a)(3).  Further, in Traut v. Brown, 6 Vet. App. 495 (1994), the Court of Appeals for Veterans Claims (Court) found that a diagnosis of multiple sclerosis after the seven year presumptive period warranted the granting of service connection where there was evidence of symptoms within seven years after service and a subsequent medical opinion attributed these symptoms to multiple sclerosis.  Id. at 500; See also 38 C.F.R. § 3.307(c) (disease not required to be diagnosed during presumptive period; rather, medical or lay evidence must show characteristic manifestations of the disease followed without unreasonable time lapse by a definite diagnosis).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Service connection may also be warranted on a presumptive basis for veterans with service in the Southwest Asia theater of operations for objective indications of a "qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2016).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities that warrant a presumption of service-connection: 
(1) 	An undiagnosed illness: 
(2) 	A medically unexplained chronic multisymptom illness; or 
(3) 	A diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d).

Signs or symptoms which may be manifestations of undiagnosed illness include but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  Similarly, unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  However, as is relevant here, chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as multiple sclerosis, will not be considered medically unexplained and therefore not subject to this presumption.  Id. 

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim should be denied.

As an initial matter, presumptive service connection for a chronic disease under 38 C.F.R. § 3.309(a) is not warranted as the Veteran's multiple sclerosis did not manifest within seven years after separation from service.  Here, the Board acknowledges that the Veteran's service treatment records document several reports of dizziness and headaches in 1984, 1986, and 1989.  Further, the January and November 1985 service treatment records indicate that the Veteran had low back pain with tingling in his lower extremities.  Additionally, the Veteran was diagnosed with physiologic photophobia in January 1986, and tested positive for protein in his urine in August 1989.  However, aside from reporting the positive urinalysis, the Veteran's August 1989 separation examination does not report any other signs or symptoms of multiple sclerosis.  

Nevertheless, given the presence of these symptoms during active service, the Veteran was afforded numerous VA examinations to determine if they were related to multiple sclerosis.  Specifically, in an April 2013 VA examination, the examiner opined that the aforementioned symptoms were not related to multiple sclerosis.  In support, he noted that the Veteran's dizziness and headaches were nonspecific symptoms and more likely related to his sinus congestion and upper respiratory infection.  Further, he indicated that the back pain and associated radiculopathy were symptoms of a back injury and most likely sciatic pain.  With respect to photophobia, he stated that this condition was not a symptom of multiple sclerosis.  Lastly, he indicated that the Veteran's positive urine protein test was merely a "benign isolated finding of protein in the urine with no associated abnormalities," related to multiple sclerosis.  Instead, the examiner opined that it was more likely related to his history of renal disease and kidney stones.  Similarly, the September 2015 and August 2016 VA examiners opined that these symptoms were not related to multiple sclerosis.  Of note, the August 2016 examiner cited to the medical literature to support his opinion that the aforementioned symptoms were nonspecific and not directly indicative of multiple sclerosis.  

Next, the Veteran's private treatment records do not reflect any complaints or symptoms of multiple sclerosis until over 14 years after separation from service.  Specifically, an August 1999 VA treatment record - which occurred 8 years after service - reports that the Veteran "states his health is good," and "denies frequent headaches, vision impairment, LOC, hearing loss or tinnitus...No weakness numbness, tingling, speech disturbances or memory changes" were noted.  Instead, the VA treatment records indicate that the Veteran first had symptoms of multiple sclerosis in 2005-2006 when he "developed and was diagnosed with multiple sclerosis with paralysis from waist down...neurogenic bladder."  As such, the April 2013, September 2015, and August 2016 VA examiners opined that the Veteran's multiple sclerosis did not manifest within seven years after his discharge from service.  

The Board acknowledges the contentions from the Veteran's attorney which assert that the opinions from the August 2016 VA examiner are speculative and therefore not persuasive because the examiner states that it would be speculation to state which of the Veteran's symptoms are related to multiple sclerosis and from which time-period.  However, the Board notes that the while the examiner indicates that it is "speculation" to identify the exact symptoms that are related to multiple sclerosis, he does opine, based upon the Veteran's medical history and literature, that his symptoms during service and/or within 7 years after service, were "unlikely" related to multiple sclerosis.  Therefore, the Board finds these opinions to be persuasive and based upon an adequate rationale.  Further, the Veteran has not provided any medical opinions or sufficient medical evidence to establish a relationship between the Veteran's symptoms in-service/within 7 years of service and his multiple sclerosis.  As such, the preponderance of the evidence is against a finding that the Veteran's multiple sclerosis manifested within seven years after service.  

Additionally, the Board notes that to the extent there is some indication in the Veteran's VA treatment records that he may have had symptoms of multiple sclerosis within seven years after service, including a VA problem sheet list received in January 2011, the Board places less probative value on this evidence as it appears these records do not indicate that the identified disorders and symptoms are related to multiple sclerosis.  Further, there is no indication that the medical providers reviewed any of the Veteran's service treatment records, nor did they provide a rational for their opinions.  Therefore, presumptive service connection for multiple sclerosis is not warranted under 38 C.F.R. § 3.309(a).

As part of this claim, the Board recognizes the statements from the Veteran and his wife regarding his history multiple sclerosis symptoms since service.  In this regard, while the Veteran and his wife are not competent to make a diagnosis related to this disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the reported history of continued symptomatology since active service, while competent, is nonetheless not sufficient to establish that the Veteran's multiple sclerosis manifested within seven years after separation from service.  Significantly, the Veteran's asserted history of complaints since service is inconsistent with the medical treatment records.  Specifically, while the Veteran asserts that he has had headaches, dizzy spells, weakness, and lower limb numbness since service, the August 1999 VA treatment records document that the Veteran stated that he was "in good health," and are otherwise negative for any complaints related to multiple sclerosis - including the aforementioned symptoms.  Further, the Veteran asserts the he had a history of bowel and bladder problems since the mid-1990s.  However, his medical records do not indicate any problems until 2005-2006, as indicated by his July 2009 and February 2011 VA treatment records.  

Although the Veteran's multiple sclerosis did not manifest within seven years after separation from service, he may still establish service connection for this disorder if the evidence otherwise indicates a relationship between his disorders and active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is not otherwise warranted for this condition based on the evidence of record.

As discussed, given that the objective evidence of record does not sufficiently evidence any complaints or symptoms of multiple sclerosis until almost 14 years after service, continuity of symptomatology has not been established.  Nevertheless, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's multiple sclerosis to active duty, despite his contentions to the contrary.  Specifically, in an August 2016 VA examination, the examiner opined that the Veteran's multiple sclerosis was less likely than not related to active duty service and was not aggravated by service.  As discussed, the examiner indicated that there was no evidence to suggest that the Veteran's in-service symptoms were due to or related to multiple sclerosis.  Further, he noted that the post-service medical records do not reflect complaints and symptoms of multiple sclerosis until 2005.  Additionally, the examiner reported that there was no evidence in the medical literature to otherwise suggest a relationship between the Veteran's multiple sclerosis and active duty.  

The Board also notes that the Veteran has not provided any objective medical evidence, including medical records and/or medical opinions, to demonstrate a relationship between his multiple sclerosis and active duty service.  

The Board also acknowledges the statements from the Veteran and his wife regarding the etiology of his multiple sclerosis, which they assert manifested within seven years of active service and was otherwise related to active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology, such as headaches, dizziness, and pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his multiple sclerosis may be the result of service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his disorder.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for multiple sclerosis, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Moreover, as discussed below, while the Veteran was initially given a VA examination in April 2013, the Veteran has been provided with additional VA examinations pursuant to the Board's June 2015 and February 2016 remand instructions.  

Additionally, it is noted that this appeal was remanded by the Board in June 2015 and February 2016 in order to obtain outstanding service and medical treatment records and new VA examinations.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all outstanding service treatment and medical records were obtained.  Further, the Veteran was provided with VA examinations in September 2015 and August 2016, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Entitlement to service connection for multiple sclerosis is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


